DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
Claims 2-4 and 8-10 are allowable over the prior art of record.
The following is an examiner’s statement of reasons for allowance.  As stated by Applicant in the Appeal Brief, filed on 24 February 2021, the recitation “a potential of the second conductive layer is in a floating state” is interpreted as the second conductive layer is electrically isolated with any input being only capacitively coupled thereto.  The prior art of record, either singularly or in combination, does not suggest, in combination with the other claim limitations, the second conductive layer comprises a region overlapping with the fifth conductive layer with the first insulating layer provided therebetween and a potential of the second conductive layer is in a floating state, as required by independent claims 2 and 8.  Claims 3 and 4 and claims 9 and 10 depend from claims 2 and 8, respectively, and therefore are allowable for the same reason.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN LIN whose telephone number is (571)270-1274.  The examiner can normally be reached on Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on 571-272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/J.L/           Examiner, Art Unit 2815                                                                                                                                                                                             /KENNETH PARKER/Supervisory Patent Examiner, Art Unit 2815